   Case:19-02177-MCF13 Doc#:67 Filed:12/28/20 Entered:12/28/20 09:41:26                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

SANDRA MARIA DE FATIMA SEDA BARLETTA                                                         CASE NO. 19-02177-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 3

2. The liquidation value of the estate is :$ 130,225

3. The general unsecured pool is :$ 0



               AMENDED PLAN DATE: September 25, 2020                                          PLAN BASE: $18,600.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 12/28/2020
                            FAVORABLE                                                             X UNFAVORABLE


  [X] OTHER:

   1) Secured creditor Isabel de la Torre Machado filed motion to dismiss various grounds and debtor replied in
opposition.See dkt's 45 & 61. Trustee notes that debtor plan contains a time period of 28 months from petition
to sell her real property. 2) Secured creditor Isabel de la Torre Machado filed an objection to confirmation on
various grounds (dkt. 59). So far, debtor has yet to reply to the objection. 3) Secured creditor BPPR filed an
objection to confirmation at dkt. 60. Debtor has yet to reply.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Miriam Salwen Acosta
                                                                                        Miriam Salwen Acosta
Atty: NOEMI LANDRAU RIVERA*                                                             USDC # 208910
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - WG
